EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative David Wisz (Reg. #46,350) on May 26, 2021.
The application has been amended as follows: 
The text of Claim 9 has been replaced with the following, “The pre-diffuser as recited in claim 8, wherein the exit guide vane radial flange extends radially inward from the exit guide vane ring transverse to the recessed area.” 
The above amendment has been made to the claims filed May 21, 2021 to remove the subject matter of Claim 9 that was repeated from a previous claim, which would have resulted in a 35 U.S.C. 112(b) issue. 
Claim 10 has been deleted.
Claim 11, Line 1 has been amended as follows, “The pre-diffuser as recited in claim 9, further comprising a clamp ring”
The above amendments resolve a 35 U.S.C. 112(b) issue wherein Claim 10 contained repeated subject matter. The amendment to Claim 11 provides proper dependency following deletion of Claim 10. 
Claim 17, Lines 17-20 have been deleted as follows, “
Claim 17, Line 25 has been amended as follows, “a multiple of fasteners that fasten the clamp ring to the static structure flange.”
The above amendment to Claim 17 resolves 35 U.S.C. 112(b) issues resulting from repetitions of claim limitations. 
Claim 19 has been deleted.
The above amendment resolves a 35 U.S.C. 112(b) issue wherein Claim 19 contained repeated subject matter

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the interview conducted on May 26, 2021, Applicant and the Examiner discussed what was intended by the term “ring-strut-ring”, which was concluded to mean: “a structure comprising an inner ring, an outer ring, and a multiple of struts that extend therebetween”. The Office accepts this definition and upon review, withdraws the 35 U.S.C. 112(b) rejection regarding the term “ring-strut-ring”.
Regarding Claims 1 and 17, as noted in the remarks filed May 21, 2021, Claims 1 and 17 have been amended to contain the subject matter of Claim 4. The closest prior art, Eastwood (US 2016/0169245 A1) and Liles (US 2014/0186167 A1), do not expressly teach a hot fairing radial flange that extends radially inward, an exit guide vane radial flange that extends radially inward, the seal located between the exit guide vane radial flange and the hot fairing radial flange, and a static structure flange that abuts the hot fairing radial flange, the static structure flange extends radially outwardly from the static structure with respect to an engine axis of rotation, as claimed. As noted on Pg. 13 the remarks filed April 26, 2021, there is no clear indication of how such a structure as claimed would be incorporated into combination of Eastwood-Liles, therefore such a modification would not be possible without improper 
Claims 5-9, 11-16, and 21-23 subsequently depend upon Claims 1 and 17 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745